Name: Commission Regulation (EC) No 1216/2001 of 20 June 2001 laying down detailed rules for applying the tariff quotas for beef and veal originating in Estonia, Latvia and Lithuania for the period 1 July 2001 to 30 June 2002
 Type: Regulation
 Subject Matter: Europe;  animal product;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|32001R1216Commission Regulation (EC) No 1216/2001 of 20 June 2001 laying down detailed rules for applying the tariff quotas for beef and veal originating in Estonia, Latvia and Lithuania for the period 1 July 2001 to 30 June 2002 Official Journal L 165 , 21/06/2001 P. 0029 - 0033Commission Regulation (EC) No 1216/2001of 20 June 2001laying down detailed rules for applying the tariff quotas for beef and veal originating in Estonia, Latvia and Lithuania for the period 1 July 2001 to 30 June 2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 32(1) thereof,Having regard to Council Regulation (EC) No 1349/2000 of 19 June 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Estonia(2), as amended by Regulation (EC) No 2677/2000(3), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2341/2000 of 17 October 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Latvia(4), and in particular Article 1(3) thereof,Having regard to Council Regulation (EC) No 2766/2000 of 14 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Lithuania(5), and in particular Article 1(3) thereof,Whereas:(1) Regulations (EC) No 1349/2000, (EC) No 2341/2000 and (EC) No 2766/2000 provide for the opening of certain annual tariff quotas for products made from beef and veal. Imports under those quotas benefit from an 80 % reduction in the customs duties set out in the Common Customs Tariff (CCT) where the products concerned originate in Lithuania and Latvia, and an exemption where the products originate in Estonia. Detailed rules for applying these quotas should be laid down for the period from 1 July 2001 to 30 June 2002.(2) In view of the risk of speculation inherent in these arrangements for beef and veal, clear conditions should be laid down as regards access by traders. Verification of these conditions requires applications to be submitted in the Member State in which the importer is entered in the value added tax register.(3) Provision should be made for import rights to be allocated after a period for consideration and, where necessary, the application of a single percentage reduction.(4) While the provisions of the agreements intended to guarantee the origin of the product should be complied with, the administration of the arrangements should be based on import licences. To that end, detailed rules should be laid down, in particular, on the submission of applications and the information which must appear in applications and licences, if necessary derogating from or supplementing certain provisions of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(6), as last amended by Regulation (EC) No 1095/2001(7), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80(8), as last amended by Regulation (EC) No 24/2001(9).(5) In order to prevent speculation, import licences should be issued to traders solely for the quantities for which they have been allocated import rights.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 11. During the period 1 July 2001 to 30 June 2002, the following may be imported in accordance with this Regulation:- 1950 tonnes of fresh, refrigerated or frozen beef and veal falling within CN codes 0201 and 0202 originating in Lithuania, Latvia and Estonia. The serial number of the quota shall be 09.4561,- 250 tonnes of products falling within CN code 1602 50 10 originating in Latvia. The serial number of the quota shall be 09.4562.2. For the quantities mentioned in paragraph 1, the rates of customs duty fixed in the Common Customs Tariff (CCT) shall be:- reduced by 80 % for quantities originating in Lithuania and Latvia,- fixed at 0 for quantities originating in Estonia.Article 21. In order to qualify for the import quotas referred to in Article 1, applicants must be natural or legal persons who, at the time they submit their applications, can prove to the satisfaction of the competent authorities of the Member State concerned that they have been active in trade in beef and veal with third countries at least once during the last 12 months.2. Applications for import rights may be submitted only in the Member State in which the applicant is entered in the national VAT register.3. For each of the groups of products referred to in the first and second indents of Article 1(1):- applications for import rights must cover a minimum of 15 tonnes of product without exceeding the quantity available,- applicants may submit only one application,- where an applicant submits more than one application for a group, all its applications for that group shall be rejected.Article 31. Applications for import rights may be submitted only between 6 and 16 July 2001.2. After checking the documents submitted, within five working days of the end of the period for the submission of applications, Member States shall send the Commission the list of applicants and the quantities applied for with respect to each serial number.All communications, including nil returns, shall be sent by fax using the forms in Annexes I and II.3. The Commission shall decide as soon as possible the extent to which applications may be accepted for each group of products referred to in the indents of Article 1(1). Where the quantities for which applications have been submitted exceed the quantities available, the Commission shall fix a single percentage reduction for the quantities for each group of products referred to in the indents of Article 1(1).Article 41. The quantities allocated shall be imported subject to presentation of one or more import licences.2. Import licence applications may be submitted only:- in the Member State in which the application for import rights has been lodged,- by traders to whom import rights have been allocated in accordance with Article 3(3). The import rights allocated to traders shall entitle them to be issued with import licences for a quantity equal to the rights allocated.3. The following information shall be entered on licence applications and licences:(a) in box 8:- in the case of the first indent of Article 1(1), the country of origin,- in the case of the second indent of Article 1(1), "Latvia".Licences shall carry an obligation to import from one or more of the countries indicated;(b) in box 16, one of the following groups of combined nomenclature subheadings within the same indent:- 0201, 0202,- 1602 50 10;(c) in box 20, at least one of the following:- Reglamento (CE) n ° 1216/2001- Forordning (EF) nr. 1216/2001- Verordnung (EG) Nr. 1216/2001- Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1216/2001- Regulation (EC) No 1216/2001- RÃ ¨glement (CE) n ° 1216/2001- Regolamento (CE) n. 1216/2001- Verordening (EG) nr. 1216/2001- Regulamento (CE) n.o 1216/2001- Asetus (EY) N:o 1216/2001- FÃ ¶rordning (EG) nr 1216/20014. Licences shall be valid throughout the Community.Article 5Regulations (EC) No 1291/2000 and (EC) No 1445/95 shall apply without prejudice to this Regulation.Article 6Products shall qualify for the duties referred to in Article 1 on presentation of an EUR.1 movement certificate issued by the exporting country in accordance with Protocol 3 annexed to the Europe Agreements with the Baltic countries or a declaration drawn up by the exporter in accordance with that Protocol.Article 7This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 155, 28.6.2000, p. 1.(3) OJ L 308, 8.12.2000, p. 7.(4) OJ L 271, 24.10.2000, p. 7.(5) OJ L 321, 19.12.2000, p. 8.(6) OJ L 152, 24.6.2000, p. 1.(7) OJ L 150, 6.6.2001, p. 25.(8) OJ L 143, 27.6.1995, p. 35.(9) OJ L 3, 6.1.2001, p. 9.ANNEX IFax (32-2) 296 60 27Application of Regulation (EC) No 1216/2001Serial No 09.4561>PIC FILE= "L_2001165EN.003202.TIF">ANNEX IIFax (32-2) 296 60 27Application of Regulation (EC) No 1216/2001Serial No 09.4562>PIC FILE= "L_2001165EN.003302.TIF">